United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-2778
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
David Dodson,                            *     [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                            Submitted: January 7, 1998

                                Filed: January 12, 1998
                                    ___________

Before BOWMAN, WOLLMAN, and LOKEN, Circuit Judges.
                         ___________

PER CURIAM.

     After David Dodson pleaded guilty to armed robbery, in violation of 18 U.S.C.
§ 2113(a), (d), and to using a firearm during a crime of violence, in violation of 18
U.S.C. § 924(c)(1), the district court sentenced him to 40 months& imprisonment for the
armed robbery and a consecutive 60-month sentence for the firearm offense. On
appeal, we vacated Dodson&s sentence and remanded for resentencing, agreeing with
him that the district court&s assessment of a two-level increase under U.S. Sentencing
Guidelines Manual § 2B3.1(b)(3)(A) (1997) (add two levels if any victim sustained
bodily injury) was erroneous. See United States v. Dodson, 109 F.3d 486, 488-89 (8th
Cir. 1997). On remand, the district court recalculated Dodson&s Guidelines range
without the two-level enhancement, resentenced him to 33 months& imprisonment for
the armed robbery, and reimposed the balance of his original sentence. On appeal,
counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), raising
sentencing challenges. We affirm.

       Counsel raises two issues in the Anders brief, first, that the district court failed
to comply with our mandate in Dodson, and second, that the court resentenced Dodson
contrary to established law and the Guidelines. We reject both issues. Dodson&s 33-
month sentence is consistent with our directive in Dodson, and is within both the
revised Guidelines range and the applicable statutory maximum sentence.

      After conducting the review required under Penson v. Ohio, 488 U.S. 75, 80
(1988), we find no nonfrivolous issues.

      The sentence is affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-